DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-30 are currently pending and are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figures 1-3, 13, 17-18, and 20 have numbers which cannot be read due to poor image resolution (low dpi).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
On page 2 of the claims, on the third line of step “ii)” of claim 1, there should be a comma immediately before “wherein” in the phrase after “a metallic element M′′ wherein each of the metallic”
On page lines 4-5 on page 3 of the claims, regarding “having an average grain size average size”, the “average size” should be deleted, as it is redundant.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Aota et al. (JP2019060006A; cited in 01/28/2022 IDS; Espacenet English machine translation cited and attached) as evidenced by Mchone Industries (NPL; “304 Vs. 304L Stainless Steel: Tale of the Tape”, webpage, 2017 October 17, pp. 1-4).
	Regarding claims 1 and 30, Aota teaches a process of making an alloy member (Abstract) including atomizing an alloy powder from molten metal [0016], wherein the alloy is SUS304 (stainless steel) [0029], then using a laminate manufacturing process to form an alloy laminate model such as via electron beam melting (EBM) or a selective laser melting (SLM) method [0018], meeting the claimed “A process for manufacturing a steel material, the process comprising: consolidating a steel powder, thereby forming the steel material”, and meeting the claimed “steel material” of claim 30.
Regarding the claimed “wherein the steel powder is formed by particles which comprise a matrix into which precipitates are incorporated”, Aota teaches that the microstructure comprises fine columnar crystals [0023], ceramic particles dispersed and precipitated in the mother phase crystals of the alloy model [0025].
Aota teaches that the SUS304 steel powder [0029], has the following overlapping composition:

Element (wt %)
Instant claim 1
Aota:
SUS304 composition (Table 3)
Cr
16-20
19.48
Ni
8-14
11.18
C
0.001-0.030
0.020
O
0.001-0.050
0.018
Mn
0-2
0.15
Mo
0-3
-
Si
0-1
0.98
Fe
Balance
Balance
P
-
0.018
S
-
0.001
Zr
-
0.70
N
-
0.074


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Thus, Aota meets the claimed steel powder composition.
With regard to the claimed “ii) the precipitates comprise at least one metallic element selected from the group consisting of a metallic element M, a metallic element M′, and a metallic element M″ wherein each of the metallic elements M, M′ and M″ is, if present, at least one selected independently from the group consisting of yttrium, titanium, iron, chromium, tungsten, silicon, zirconium, thorium, magnesium, manganese, aluminium, hafnium, and molybdenum”, Aota teaches that the ceramic particle precipitates [0024] can include for example, yttrium (Y), titanium (Ti), vanadium (V), chromium (Cr), aluminum (Al), hafnium (Hf), zirconium (Zr), manganese (Mn), molybdenum (Mo) oxides, carbides, and nitrides [0031]. With regard to the “equiaxed grains” limitation, Aota teaches that the crystal structure has a mixture of coarse columnar crystals and fine equiaxed crystals [0030]. Aota is silent regarding the average grain size of the equiaxed crystals. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the same or substantially similar average grain size for the equiaxed crystals as the columnar crystals, of for example about 26 µm (or about 20-35 µm – see [0029]-[0030]), in order to ensure that the microstructure is of a uniform and fine state [0024], [0027].
Regarding claims 2-6, Aota teaches the process of claim 1 above, and as discussed above, teaches that the ceramic particle precipitates can include for example, yttrium (Y), titanium (Ti), vanadium (V), chromium (Cr), aluminum (Al), hafnium (Hf), zirconium (Zr), manganese (Mn), molybdenum (Mo) oxides, carbides, and nitrides [0031], meeting the claimed metallic oxide or metallic carbide, meeting claim 2. The formula for a metallic oxide is based on the oxidation state of the metal in the metallic oxide. For example, it is known in the chemical and metallurgical arts that one of the most common oxidation states for titanium is the +4 oxidation state, which results in one of the most common oxides of titanium – titanium dioxide, or TiO2 (oxidation states are: Ti+4(O-2)2). Similarly, many of the above-listed elements also have oxidation states that are most common to each of the above metals, which result in an oxide chemical formula that meets the claimed “simple oxide” formula of MO2-x, wherein x is from 0 to 1, which therefore meets claims 3-5. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use the claimed mixed oxides of, for example, FeTiO3, Y2Ti2O7, or YTi2O5 based on Aota who teaches using oxides of Y, Ti, and Fe (because it is a steel), based on the “and” (not “or”) language, with a reasonable expectation of successfully creating the ceramic particle precipitates as desired by Aota, which meets claim 6.
Regarding claims 7-9, Aota teaches the process of claim 1 above, and as discussed above, teaches that the ceramic particle precipitates can include for example, yttrium (Y), titanium (Ti), vanadium (V), chromium (Cr), aluminum (Al), hafnium (Hf), zirconium (Zr), manganese (Mn), molybdenum (Mo) oxides, carbides, and nitrides [0031], meeting the claimed metallic carbide. The formula for a metallic carbide is based on the oxidation state of the metal in the metallic carbide. For example, it is known in the chemical and metallurgical arts that one of the most common oxidation states for silicon is the +4 oxidation state, which results in one of the most common carbides of silicon – silicon carbide, or SiC (oxidation states are: Si+4C-4). Similarly, many of the above-listed elements also have oxidation states that are most common to each of the above metals, which result in a carbide chemical formula that meets the claimed “simple oxide” formula of MC8-x, wherein x is from 0> to <8, which therefore meets claims 7-8.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use the claimed mixed carbides of, for example, (FeCr)7C3 or (FeCr)23C6 based on Aota who teaches using carbides of Fe (because it is a steel) and based on the “and” (not “or”) language, with a reasonable expectation of successfully creating the ceramic particle precipitates as desired by Aota, which meets claim 9.
Regarding claim 10, Aota teaches the process of claim 1 above, and as discussed above, teaches that the ceramic particle precipitates can include for example, yttrium (Y), titanium (Ti), vanadium (V), chromium (Cr), aluminum (Al), hafnium (Hf), zirconium (Zr), manganese (Mn), molybdenum (Mo) oxides, carbides, and nitrides [0031], meeting the claimed (simple) metallic oxide and (simple) metallic carbide of claim 10. 
The formula for a metallic oxide is based on the oxidation state of the metal in the metallic oxide. For example, it is known in the chemical and metallurgical arts that one of the most common oxidation states for titanium is the +4 oxidation state, which results in one of the most common oxides of titanium – titanium dioxide, or TiO2 (oxidation states are: Ti+4(O-2)2). Similarly, many of the above-listed elements also have oxidation states that are most common to each of the above metals, which result in an oxide chemical formula that meets the claimed “simple oxide” formula of MO2-x, wherein x is from 0 to 1.
The formula for a metallic carbide is based on the oxidation state of the metal in the metallic carbide. For example, it is known in the chemical and metallurgical arts that one of the most common oxidation states for silicon is the +4 oxidation state, which results in one of the most common carbides of silicon – silicon carbide, or SiC (oxidation states are: Si+4C-4). Similarly, many of the above-listed elements also have oxidation states that are most common to each of the above metals, which result in an carbide chemical formula that meets the claimed “simple oxide” formula of MC8-x, wherein x is from 0> to <8, which therefore meets claim 10.
Regarding claim 12, Aota teaches the process of claim 1 above, and further teaches that the ceramic particles are 100 nm or less in size [0024], which meets the claimed 5 nm to 200 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).

Regarding claims 13 and 17, Aota teaches the process of claim 1 above, and as discussed above, and although does not explicitly teach the amount of ceramic particle precipitates that are present, discloses a figure in which it can be roughly estimated.

    PNG
    media_image1.png
    770
    832
    media_image1.png
    Greyscale
 
“セラミック粒子” is Japanese for “ceramic particles”. Based on the above 200 nm scale in the image, the area of the image appears to be very roughly 1800 nm by 2200 nm; for the purposes of compact prosecution the third dimension will be estimated as 2000 nm to estimate the volume, which would result in a volume of roughly 7.92 µm3 (1800 nm * 2200 nm * 2000 nm). The image above appears to have approximately 8 bright spots that appear to be ceramic particles. Extrapolating to a 100 µm3 basis, the resulting particle distribution would be approximately 101 precipitates/µm3, which is close, but not overlapping with the claimed range of 2 to 100 precipitates/µm3. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.); therefore, Aota meets claim 13. In view of there being a substantially similar number density, and substantially similar precipitate size (the ceramic particles are 100 nm or less in size [0024]) as the disclosed size of 5-200 nm (in page 16, lines 30-31 of spec), it therefore follows that the mass percentage of the ceramic particles/precipitates would also be substantially similar to the claimed mass percentage of 0.5-1.5 wt%, which meets claim 17.
Regarding claim 14, Aota teaches the process of claim 1 above, and as discussed in the rejection of claim 1 above, the steel powder comprises the following overlapping composition:
Element (wt %)
Instant claim 1 (and claim 14)
Aota:
SUS304 composition (Table 3)
Cr
16-20
19.48
Ni
8-14
11.18
C
0.001-0.030
0.020
O
0.001-0.050
0.018
Mn
0-2
0.15
Mo
0-3
-
Si
0-1
0.98
Fe
Balance
Balance
Comprising at least one of:

P
0-0.045 (claim 14)
0.018
S
0-0.05 (claim 14)
0.001
Zr
-
0.70
N
0-0.11 (claim 14)
0.074


Regarding claims 15-16, Aota teaches the process of claim 1 above, and further teaches that the steel contains Zr in an amount of 0.70 wt%, which is close but not overlapping with the claimed range of 0-500 ppm (0-0.05 wt%). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding claims 18-19, Aota teaches the process of claim 2 above, and further teaches that the ceramic particles are 100 nm or less in size [0024], which is close, but not overlapping with the claimed range of 10-50 nm in claim 18 and 10-100 nm in claim 19. Regarding the range in claim 18, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). Regarding the range in claim 19, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 
Although the 100 nm ceramic particles are not explicitly stated as being metal carbides, Aota teaches that the ceramic particle precipitates can include for example, yttrium (Y), titanium (Ti), vanadium (V), chromium (Cr), aluminum (Al), hafnium (Hf), zirconium (Zr), manganese (Mn), molybdenum (Mo) oxides, carbides, and nitrides [0031], meeting the claimed metallic carbide of claim 18, and the claimed metallic oxide of claim 19.
Regarding claim 20, Aota teaches the process of claim 1 above, and McHone further evidences that 304 grade stainless steel is austenitic, which meets claim 20.
Regarding claim 21, Aota teaches the process of claim 1 above, and as discussed in the rejection of claim 1 above, Aota teaches that the steel is an SUS304 steel. It is known in the steel arts that SUS304 is the Japanese designation for 304 grade steel. McHone evidences that a 304 L steel is a low carbon variant of 304 steel, and has a maximum carbon content of 0.03% (see end of page 1 of McHone). As discussed in the rejection of claim 1 above, Aota’s SUS304 steel has a carbon content of 0.02%, which is within the claimed range of a maximum carbon content of 0.03% as designated by 304 L steel standards. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claims 22-23, Aota teaches the process of claim 1 above, and further teaches that the steel powder has a particle size of preferably 20-500 µm [0017], which overlaps with the claimed range of 10-200 µm, meeting claim 22. Although Aota does not state that the above particle size is characterized by the median diameter (d50), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a powder such that its particle size distribution d50 (median diameter) is the same or substantially similar to the preferred 20-500 µm particle size, as doing so would ensure that the particle size distribution is more uniform.
The “apparent density” in the claimed context is the density of the powder inclusive of the gaps/unoccupied volume, resulting from powder particles; in other words, the apparent density is effective the same as ‘packing density’. Thus, the packing density is based on the particle morphology, powder particle size, and particle size distribution. In view of spherical particles being the most common type of particles (see, e.g. [0016] of Aota), and in view of the overlapping particle size of 20-500 µm and 10-200 µm, there is a preponderance of evidence to suggest that the “apparent density” overlaps with the claimed apparent density of 3.5-4.5 g/cm3, which meets claim 23. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 24, Aota teaches that the SUS304 steel powder [0029], has the following overlapping composition:
Element (wt %)
Instant claim 1
Aota:
SUS304 composition (Table 3)
Cr
16-20
19.48
Ni
8-14
11.18
C
0.001-0.030
0.020
O
0.001-0.050
0.018
Mn
0-2
0.15
Mo
0-3
-
Si
0-1
0.98
Fe
Balance
Balance
P
-
0.018
S
-
0.001
Zr
-
0.70
N
-
0.074


In view of the SUS304 composition of Aota lying within the claimed ranges, it must have the same true density as true density is an intrinsic physical property. “Products of identical chemical composition can not have mutually exclusive properties.” (MPEP 2112.01 II.). Therefore, Aota’s SUS304 meets the claimed 7.95 g/cm3 to 8.05 g/cm3.
Regarding claims 25-26, Aota teaches the process of claim 1 above, and as discussed in the rejection of claim 1 above, teaches that the SUS304 alloy [0029] is used in a laminate manufacturing process to form an alloy laminate model such as via electron beam melting (EBM) or a selective laser melting (SLM) additive manufacturing methods [0018], meeting claims 25-26.
Regarding claims 27 and 29, Aota teaches the process of claim 1 above, and further teaches that crystals with a columnar structure are formed along the forming direction (i.e. the direction in which layers are formed during additive manufacturing) [0027]. If a “columnar” structure is formed for the steel crystals, that means it that the crystals have a length in the columnar (height) direction, and are circular (because a column generally has a circular cross section). As such, the crystals would be equiaxed (same length with different axes) in the cross-sectional direction, which is also the direction parallel to the plane of the superimposed layers, meeting claim 27.
Aota further teaches that the columnar crystals can have a crystal grain size in the major axis direction of 40 µm or less, and in the minor axis direction of about 10 µm [0030]. The resulting ratio is 4:1 or less, which overlaps with the claimed range of 1 (1:1) to 2 (2:1) in claim 29.
Regarding claim 28, Aota teaches the process of claim 1 above, and teaches that the crystal structure has a mixture of coarse columnar crystals and fine equiaxed crystals [0030]. It is understood from the context that the equiaxed crystals mentioned in paragraph [0030] that the crystals are equiaxed in every direction, in view of them being described as distinct from the columnar crystals (which would also be equiaxed because columns have equiaxed cross-sections). Thus, the “fine equiaxed crystals” are not only equiaxed in the parallel direction, but also in the perpendicular direction to the layers, which meets claim 28.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aota et al. as evidenced by Mchone Industries, as applied to claim 2 above, and further in view of Sakamoto et al. (US 20190048450 A1).
Regarding claim 11, Aota teaches the process of claim 2 above, but is silent regarding the precipitates of the steel powder comprising an intermetallic compound.
Sakamoto teaches a copper-based wire material (Abstract) with Fe and 0.05-0.7% by mass of Ti (Abstract), and further teaches that crystallized products containing Fe and Ti, typically as compounds such as Fe2Ti exhibit a strength-improving effect due to precipitation strengthening [0015].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use Ti in the alloy of Aota, based on the disclosure of Sakamoto to produce Fe2Ti precipitates, with a reasonable expectation of successfully achieving improved properties such as improved strength via precipitation hardening [0015].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735